Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanyingQuarterly Report on Form 10-Q of Emerging Growth Acquisitions I, Inc.for theperiod endedMay 31, 2011, I, Amit Tandon,PrincipleExecutive Officer and PrincipleFinancial Officer and ofEmerging Growth Acquisitions I, Inc.hereby certifies pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to the best of my knowledge and belief, that: 1. SuchQuarterly Report on Form 10-Q for theperiod endedMay 31, 2011, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in suchQuarterly Report on Form 10-Q for theperiod endedMay 31, 2011, fairly presents, in all material respects, the financial condition and results of operations ofEmerging Growth Acquisitions I, Inc. EMERGING GROWTH ACQUISITIONS I, INC. Date:July 13, 2011 By: /s/ Amit Tandon Amit Tandon, President Principal Executive Officer, Principal Financial Officer Principal Accounting Officer, Director
